DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 relates to a method that recite(s) a matching component compares data records according to a matching criterion to provide a level of matching between records that have been compared. In response to the level of matching fulfilling the matching criterion, the user either merges records or keeps the compared records separate. Matched results of the compared records are collected over a time window. A ratio is determined for a number of false tasks of user defined tasks and system defined tasks in the collected matching results. The matching criterion is adjusted to minimize the number of user defined tasks while a fraction of the false tasks stays within a limit. The matching criterion is replaced by the adjusted matching criterion for further usage of the matching component.
The limitation of determining a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses the user manually calculating the amount of use between a computer task and a user defined task. Similarly, the limitation of adjusting the matching criterion to minimize the number of user defined tasks while a fraction of false task stays within a certain limit, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a matching component to perform both the comparing, determining and adjusting steps. The matching component in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because using a matching component to perform both the comparing, determining and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 2 recites “wherein the fraction of the false tasks is a ratio of a weighted sum of the number of false tasks and a total number of user defined tasks and total number of system defined tasks within the time window, and wherein the weighted sum uses a first weight for a respective false user defined task and a different second weight for false system defined tasks.” This limitation is considered to provide further mental processes that can be performed in the human mind. A user can perform simple mathematics and make calculations with pen and paper to track and decide when to make decisions on adjusting a matching criterion. 
Claim 3 requires “wherein the first weight is determined per false user defined task using a user metric.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 4 requires “wherein the user metric indicates at least one of: the number of users defined the respective false user defined task; the number of user defined tasks in a time period, wherein the user defined tasks are defined by a user that specified a false user defined task in the time window; and a number of correct user defined tasks in a time period and a number of the user defined tasks are defined by a user that specified a false user defined task in the time window.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 5 requires “wherein the second weight is equal to 1, and the first weight is either less than or greater than 1.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 6 requires “further comprising: providing a split matching threshold and a merge matching threshold, wherein the matching criterion requires a level of matching that is between the split matching threshold and the merge matching threshold.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 7 requires “wherein the adjusting of the criterion comprises: shifting at least one of the split threshold and the merge matching threshold such that a current interval formed by at least one of the shifted split threshold and the shifted merge matching thresholds becomes lesser than a previous interval; determining the fraction of the false tasks for the current interval; and if the fraction of the false tasks is within the certain limit, repeating the shifting and the determining; otherwise using the current interval for the adjusted criterion.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 8 requires “wherein the certain limit is selecting from the group consisting of intervals: [0, 0.001], [0, 0.01], [0, 0.1], [0, 0.0001] or [0, 0.00001].” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 9 requires “wherein the false system and user defined tasks comprise false positive tasks and false negative tasks, wherein the false positive task is a task for merging the compared records, wherein the false negative task is a task for keeping separate the compared records.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 10 requires “wherein the matching component is configured to use a probabilistic matching method for providing the level of matching.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 11 requires “wherein the matching component is configured for: inputting the records to a predefined machine learning model; and receiving, from the machine learning model, an output indicative of the level of matching.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. The machine learning model is listed at a high level of generality and does not appear to specifically disclose how the machine learning model performs the generic functions of inputting and outputting, which is similar to mental processes.
Claim 12 requires “further comprising: receiving a training set indicative of compared records in association with a task indicative of whether the compared records are to be merged or not; training a predefined machine learning algorithm using the training set, thereby generating the machine learning model to predict if the compared records are mergeable records; and predicting that the compared records are mergeable records.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. The machine learning model is listed at a high level of generality and does not appear to specifically disclose how the machine learning model performs the generic functions of making predictions, which is similar to mental processes.
Claim 13 requires “further comprising: generating a training set comprising collected data from at least one data source; and extracting from the collected data, the compared records and associated tasks, wherein the data source comprises at least one of a data integration system and one or more other data integration systems.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. A user learns and can determine trends in order to make future decisions. The manner in which these features are claimed do not provide specific details on how they amount to significantly more or are embedded into a technical improvement.
Claim 14 requires “further comprising: generating a training set comprising receiving a first set of one or more compared pairs of records and associated tasks; and providing multiple non-compared pairs of records that are similar to the first set pairs of records using the first and non-compared set of records as the training set.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. A user learns and can determine trends in order to make future decisions. The manner in which these features are claimed do not provide specific details on how they amount to significantly more or are embedded into a technical improvement.
Claim 15 requires “wherein the multiple non-compared pairs of records are determined using a machine learning unsupervised algorithm based model.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. The claim is recited at a high level of generality and appears to be similar to a user using mental processes to determine trends.
Claim 16 requires “wherein the output is a confidence score of a prediction by the machine learning model.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. Although it states a machine learning model, it is generically recited and does not specifically disclose what or how the machine learning model outputs the information.
Claim 17 requires “further comprising: using the processed records for performing at least one of a master data management and data warehousing.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
With respect to the dependent claims, none of the claims appear to include specific details to amount to significantly more that mental processes that are accomplished through the use of a computer generically. In addition, none of the claims recite a specific technological improvement that would overcome the abstract idea based on the broad nature of the claims.
Claims 18 and 19 are rejected for the same reasons as claim 1, because they contain substantially similar subject matter and the additional components of a computer readable storage media and processors are recited at a high level of generality.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 14, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 14, 15 and 17 recite “using” within the claims; however, it is unclear what is meant by “using.” Claim 3 recites “wherein the first weight is determined per false user defined task using a user metric;” claim 14 recites “providing multiple non-compared pairs of records that are similar to the first set pairs of records using the first and non-compared set of records as the training set; claim 15 recites “wherein the multiple non-compared pairs of records are determined using a machine learning unsupervised algorithm based model;” and claim 17 recites “further comprising: using the processed records for performing at least one of a master data management and data warehousing.” Although claims are interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. Here it is unclear how “using” is to be interpreted within the claims. The claims are stated use a feature to cause a result without defining how the use is occurring. Applicant should amend the claims to clarify the meaning of “using.” It is noted that other claims include “using” and Examiner recommends amending these claims as well; however, the other claims are not considered to be indefinite based on MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (U.S. Publication No. 2019/0129981 A1, hereinafter referred to as “Haas”) in view of Symons et al. (U.S. Publication No. 2015/0067857 A1, hereinafter referred to as “Symons”).
Regarding claim 1, Haas discloses a computer-implemented method comprising: (method)(e.g., figure 3 and paragraph [0040])
comparing data records according to a matching criterion using a matching component to provide a level of matching between records that have been compared; (data records are compared according to a matching criterion to provide a level of matching)(e.g., paragraphs [0005], [0023] and [0040])
in response to the level of matching between the compared records fulfills the matching criterion, prompting a user for a user defined task for processing data, wherein processing the data comprises merging or keeping the compared records separate; (in response to the level of matching between the compared records fulfills the matching criterion (between first and second threshold), user is prompted to define task – manual verification prior to merger)(e.g., paragraph [0053])
collecting matching results of the compared records, by the matching component, over a time window; (matching results are collected over a time period)(e.g., paragraphs [0055] and [0063])
However, Haas does not appear to specifically disclose determining a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results; adjusting the matching criterion to minimize the number of user defined tasks while a fraction of false tasks stays within a certain limit; and replacing the matching criterion by the adjusted matching criterion for further usage of the matching component.
On the other hand, Symons, which relates to in-situ trainable intrusion detection system (title), does disclose determining a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results; (semi-supervised training; false positive rate is determined)(e.g., figure 4 and paragraphs [0031] and [0036])
adjusting the matching criterion to minimize the number of user defined tasks while a fraction of false tasks stays within a certain limit; and (matching criterion is adjusted to minimize number of tasks to maintain a limit)(e.g., figure 4 and paragraphs [0031] and [0036]) 
replacing the matching criterion by the adjusted matching criterion for further usage of the matching component. (matching criterion is replaced by adjusting matching criterion for further usage)(e.g., paragraphs [0031] and [0036]).
Haas relates to asynchronous distributed data cleansing. In Haas, records are merged or kept separately based on comparing records and generating a score. Multiple thresholds are used for either automatic merging or having a user make the determination. E.g., paragraph [0053]. However, Haas does not appear to specifically disclose adjusting the criterion to tune the system and minimize the number of user defined tasks while a fraction of false tasks stays within a certain limit. On the other hand, Symons does provide that thresholds and criterion may be adjusted for identifying an optimal threshold or criteria to reduce the number of false positives. E.g., paragraph [0036]. Therefore, it would have been obvious to combine Symons with Haas to limit the number of false positives to improve the manner in which the system determines duplicates for merging or maintaining separates records to improve the overall system effectiveness.

Regarding claim 2, Haas in view of Symons discloses the computer-implemented method of claim 1. Haas in view of Symons further discloses wherein the fraction of the false tasks is a ratio of a weighted sum of the number of false tasks and a total number of user defined tasks and total number of system defined tasks within the time window, and wherein the weighted sum uses a first weight for a respective false user defined task and a different second weight for false system defined tasks. (Haas: e.g., paragraphs [0025], [0038] and [0045])(Symons: e.g., paragraph [0022]).

Regarding claim 3, Haas in view of Symons discloses the computer-implemented method of claim 2. Haas further discloses wherein the first weight is determined per false user defined task using a user metric. (e.g., paragraphs [0045] and [0053]).

Regarding claim 5, Haas in view of Symons discloses the computer-implemented method of claim 3. Haas in view of Symons render the following limitation obvious wherein the second weight is equal to 1, and the first weight is either less than or greater than 1. (Haas: e.g., paragraph [0039])(Symons: e.g., paragraphs [0022]).

Regarding claim 6, Haas in view of Symons discloses the computer-implemented method of claim 1. Haas further discloses further comprising: providing a split matching threshold and a merge matching threshold, wherein the matching criterion requires a level of matching that is between the split matching threshold and the merge matching threshold. (e.g., paragraphs [0053]-[0055]).

Regarding claim 9, Haas in view of Symons discloses the computer-implemented method of claim 1. Haas in view of Symons further discloses wherein the false system and user defined tasks comprise false positive tasks and false negative tasks, wherein the false positive task is a task for merging the compared records, wherein the false negative task is a task for keeping separate the compared records. (data cleaning – merging or maintaining separate records)(Haas: e.g., paragraphs [0005] and [0053])(semi-supervised training; false positive rate is determined)(Symons: e.g., figure 4 and paragraphs [0031] and [0036]).

Regarding claim 10, Haas in view of Symons discloses the computer-implemented method of claim 1. Haas further discloses wherein the matching component is configured to use a probabilistic matching method for providing the level of matching. (e.g., paragraphs [0045], [0052] and [0053]).

Regarding claim 11, Haas in view of Symons discloses the computer-implemented method of claim 1. Haas further discloses wherein the matching component is configured for: inputting the records to a predefined machine learning model; and (records are inputted into a machine learning algorithm)(e.g., paragraphs [0005], [0023], [0037] and [0038])
receiving, from the machine learning model, an output indicative of the level of matching. (final score is output from the machine learning algorithm)(e.g., paragraphs [0005], [0023], [0037] and [0038]).


Regarding claim 12, Haas in view of Symons discloses the computer-implemented method of claim 11. Haas further discloses further comprising: receiving a training set indicative of compared records in association with a task indicative of whether the compared records are to be merged or not; (training set is received that is indicative of compared records associated with task of merging or not)(e.g., paragraphs [0005], [0037] and [0038])
training a predefined machine learning algorithm using the training set, thereby generating the machine learning model to predict if the compared records are mergeable records; and (machine learning algorithm is trained using the training set)(e.g., paragraphs [0005], [0037] and [0038])
predicting that the compared records are mergeable records. (records are predicted to be mergeable records - scored)(e.g., paragraphs [0005], [0023] and [0053]).

Regarding claim 13, Haas in view of Symons discloses the computer-implemented method of claim 1. Haas further discloses further comprising: generating a training set comprising collected data from at least one data source; and (e.g., paragraph [0038])
extracting from the collected data, the compared records and associated tasks, wherein the data source comprises at least one of a data integration system and one or more other data integration systems. (collected data is scored to either merge records or record is considered to be new)(e.g., paragraphs [0038], [0052] and [0053]).


Regarding claim 14, Haas in view of Symons discloses the computer-implemented method of claim 11. Haas further discloses further comprising: generating a training set comprising receiving a first set of one or more compared pairs of records and associated tasks; and (e.g., paragraph [0038] , [0052] and [0053])
providing multiple non-compared pairs of records that are similar to the first set pairs of records using the first and non-compared set of records as the training set. (non-compared pairs that are similar are provide using the first and non-compared set of records as the training set)(e.g., paragraphs [0052]-[0053]).

Regarding claim 15, Haas in view of Symons discloses the computer-implemented method of claim 14. Haas in view of Symons further discloses wherein the multiple non-compared pairs of records are determined using a machine learning unsupervised algorithm based model. (Haas: e.g., paragraphs [0005], [0037] and [0040])(Symons: e.g., paragraphs [0031]-[0033]).

Regarding claim 16, Haas in view of Symons discloses the computer-implemented method of claim 11. Haas further discloses wherein the output is a confidence score of a prediction by the machine learning model. (e.g., paragraphs [0041], [0050] and [0062]).

Regarding claim 17, Haas in view of Symons discloses the computer-implemented method of claim 1. Haas further discloses further comprising: using the processed records for performing at least one of a master data management and data warehousing. (e.g., figures 1, 4 and 5 and paragraphs [0060]-[0062]).
Regarding claim 18, Haas discloses a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising: (e.g., paragraph [0069] and claim 13)
program instructions to compare data records according to a matching criterion using a matching component to provide a level of matching between records that have been compared; (data records are compared according to a matching criterion to provide a level of matching)(e.g., paragraphs [0005], [0023] and [0040])
program instructions to, in response to the level of matching between the compared records fulfills the matching criterion, prompt a user for a user defined task for processing data, wherein the program instructions to process the data comprise program instructions to merge or keep the compared records separate; (in response to the level of matching between the compared records fulfills the matching criterion (between first and second threshold), user is prompted to define task – manual verification prior to merger)(e.g., paragraph [0053])
program instructions to collect matching results of the compared records, by the matching component, over a time window; (matching results are collected over a time period)(e.g., paragraphs [0055] and [0063])
However, Haas does not appear to specifically disclose program instructions to determine a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results; program instructions to adjust the matching criterion to minimize the number of user defined tasks while a fraction of false tasks stays within a certain limit; and program instructions to replace the matching criterion by the adjusted matching criterion for further usage of the matching component.
On the other hand, Symons, which relates to in-situ trainable intrusion detection system (title), does disclose program instructions to determine a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results; (semi-supervised training; false positive rate is determined)(e.g., figure 4 and paragraphs [0031] and [0036])
program instructions to adjust the matching criterion to minimize the number of user defined tasks while a fraction of false tasks stays within a certain limit; and (matching criterion is adjusted to minimize number of tasks to maintain a limit)(e.g., figure 4 and paragraphs [0031] and [0036])
program instructions to replace the matching criterion by the adjusted matching criterion for further usage of the matching component. (matching criterion is replaced by adjusting matching criterion for further usage)(e.g., paragraphs [0031] and [0036]).
It would have been obvious to combine Symons with Haas for the same reasons set forth in claim 1, above.

Regarding claim 19, Haas discloses a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions comprising: (e.g., figures 1 and 6 and paragraph [0069])
program instructions to compare data records according to a matching criterion using a matching component to provide a level of matching between records that have been compared; (data records are compared according to a matching criterion to provide a level of matching)(e.g., paragraphs [0005], [0023] and [0040])
program instructions to, in response to the level of matching between the compared records fulfills the matching criterion, prompt a user for a user defined task for processing data, wherein the program instructions to process the data comprise program instructions to merge or keep the compared records separate; (in response to the level of matching between the compared records fulfills the matching criterion (between first and second threshold), user is prompted to define task – manual verification prior to merger)(e.g., paragraph [0053])
program instructions to collect matching results of the compared records, by the matching component, over a time window; (matching results are collected over a time period)(e.g., paragraphs [0055] and [0063])
However, Haas does not appear to specifically disclose program instructions to determine a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results; program instructions to adjust the matching criterion to minimize the number of user defined tasks while a fraction of false tasks stays within a certain limit; and program instructions to replace the matching criterion by the adjusted matching criterion for further usage of the matching component.
On the other hand, Symons, which relates to in-situ trainable intrusion detection system (title), does disclose program instructions to determine a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results; (semi-supervised training; false positive rate is determined)(e.g., figure 4 and paragraphs [0031] and [0036])
program instructions to adjust the matching criterion to minimize the number of user defined tasks while a fraction of false tasks stays within a certain limit; and (matching criterion is adjusted to minimize number of tasks to maintain a limit)(e.g., figure 4 and paragraphs [0031] and [0036])
program instructions to replace the matching criterion by the adjusted matching criterion for further usage of the matching component. (matching criterion is replaced by adjusting matching criterion for further usage)(e.g., paragraphs [0031] and [0036]).
It would have been obvious to combine Symons with Haas for the same reasons set forth in claim 1, above.

Allowable Subject Matter
From a prior art standpoint, claims 4, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, it is noted that the claims are considered to be ineligible under 35 UC 101, and Applicant would need to further incorporate elements to overcome the 35 USC 101 rejection and/or provide arguments demonstrating that the claims comply with 35 USC 101.
Claim 4 requires “the user metric indicates at least one of: the number of users defined the respective false user defined task; the number of user defined tasks in a time period, wherein the user defined tasks are defined by a user that specified a false user defined task in the time window; and a number of correct user defined tasks in a time period and a number of the user defined tasks are defined by a user that specified a false user defined task in the time window.” These features when considered with the requirements of claims 1-3 does not appear to be disclosed or rendered obvious by the prior art.
Claim 7 requires “the adjusting of the criterion comprises: shifting at least one of the split threshold and the merge matching threshold such that a current interval formed by at least one of the shifted split threshold and the shifted merge matching thresholds becomes lesser than a previous interval; determining the fraction of the false tasks for the current interval; and if the fraction of the false tasks is within the certain limit, repeating the shifting and the determining; otherwise using the current interval for the adjusted criterion.” These features when considered with the requirements of claims 1 and 6 does not appear to be disclosed or rendered obvious by the prior art. Claim 8 is considered to be allowable for at least the same reasons as claim 7.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165